        Case 4:19-cv-05026 Document 1 Filed on 12/30/19 in TXSD Page 1 of 8



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS,
                                      HOUSTON DIVISION

  HYUN CHUL MOON,                                       §
                                                        §
                            Plaintiff,                  §
                                                        §
  vs.                                                   §       CIVIL ACTION NO. 4:19-cv-5026
                                                        §
                                                        §       JURY DEMANDED
                                                        §
  TOKYO GARDENS CATERING,                               §
  LLC                                                   §
                                                        §
                        Defendant,                      §


                                PLAINTIFF’S ORIGINAL COMPLAINT



TO THE HONORABLE U.S. DISTRICT JUDGE:

          NOW COMES, HYUN CHUL MOON, hereinafter referred to as Plaintiff, complaining

of and about TOKYO GARDENS CATERING, LLC, hereinafter referred to as Defendant, and

for cause of action files this his Original Complaint showing to the Court as follows:

                                                   I.
                                          PARTIES AND SERVICE

          1.      Plaintiff, HYUN CHUL MOON, is a citizen of the United States and the State of

Texas and resides in Houston, Harris County, Texas.

          2.      Defendant, TOKYO GARDENS CATERING, LLC, is a Texas Limited Liability

Corporation with its principal place of business in Houston, Harris County, Texas. Defendant

may be served with process by the forwarding of a waiver of service to Defendant’s counsel of

record:        David   A.      Fettner,    6700    Sands    Point    Dr.,   Houston,   Texas   77074

(daf@fettnerthompson.com).

                                                  Page 1 of 8
       Case 4:19-cv-05026 Document 1 Filed on 12/30/19 in TXSD Page 2 of 8



                                             II.
                                  JURISDICTION AND VENUE

        3.       This Court has jurisdiction of this action under 28 U.S.C. §1331 (Federal Question),

as one of the causes of action in this case arises under the 29 U.S.C. §215(a)(3) (Fair Labor

Standards Act retaliation), et seq., and damages are within the jurisdiction of this court and will

continue to increase as this case proceeds to trial. Moreover, venue is proper in the US District

Court for the Southern District of Texas – Houston Division, pursuant to the 28 U.S.C.

§1391(b)(1), (2), as Defendant resides (principal place of business is located) in this judicial

district and all or a substantial part of the events or omissions giving rise to this claim occurred in

this judicial district.

                                             III.
                                      NATURE OF ACTION

        4.       This is an action brought pursuant to 29 U.S.C. §215(a)(3) (Fair Labor Standards

Act retaliation), et seq., and the Texas common-law claims arising under the Sabine Pilot doctrine,

to correct and recover for Defendant’s unlawful employment practices on the basis of Plaintiff’s

complaints regarding Fair Labor Standards Act violations, as well as Defendant’s retaliation

against Plaintiff for refusing to engage in unlawful conduct and activities.

                                           IV.
                                  CONDITIONS PRECEDENT

        5.       All conditions precedent to jurisdiction have occurred or been complied with.

                                                 V.
                                               FACTS

        6.       Plaintiff, Hyun Chul Moon (also known as “Jonathan Moon”), began working at

Defendant, Tokyo Gardens Catering, LLC, on January 6, 2009 as a Business Development

Manager. Plaintiff performed his job duties and responsibilities admirably over years of services,



                                             Page 2 of 8
      Case 4:19-cv-05026 Document 1 Filed on 12/30/19 in TXSD Page 3 of 8



which led to his promotion to General Manager. As Defendant main business was a contract

relationship with HEB grocery stores to provide fresh sushi and other Asian dishes in a kiosk,

Defendant entered into local partnerships with persons/entities to provide the staffing and daily

observation/compliance at the locations.      This contractual relationship with HEB required

Defendant to conduct strict FLSA compliance audits, to ensure its employees and those of the local

partners were meeting FLSA requirements.

       7.      Issues began to surface for Plaintiff, ethically and legally, near the end of 2015,

when Plaintiff recognized there may be irregularities in the FLSA audits and reporting to HEB’s

legal department. As Defendant went into 2016, and that audit process, Plaintiff saw facts showing

that the local partners were paying employees under the table to circumvent FLSA and Texas

Payday requirements. Plaintiff brought this to the attention of Jae Lee, Executive Director, Patrick

Kang, Executive Director, Karen Dulaney Smith, lead auditor, and the company attorney. This

started a discussion about how to handle and report to HEB, with Ms. Smith suggesting a store

level audit, but Mr. Lee believed that was too expensive and may jeopardize the contract, if

substantial information was found.

       8.      Thereafter, in June, 2017, Plaintiff caught Mr. Kang and the regional supervisors

changing payroll records and pre-screening processors. He reported this to Jae Lee, Executive

Director, and Hana Lee, VP of Operations. A meeting was held, but the outcome was that Plaintiff,

and others, were told to keep this issue quiet and to fix the compliance percentage (“rig the

records”).

       9.      At that point, it became very clear that Defendant, and its auditors, were not just

turning a blind eye to FLSA compliance, but knowingly subverting such, in 2017. As discussed,

Plaintiff had raised the suspected issues with FLSA compliance by local partners to Defendant



                                            Page 3 of 8
      Case 4:19-cv-05026 Document 1 Filed on 12/30/19 in TXSD Page 4 of 8



management and auditors prior, but at a dinner with lead auditor Karen Dulaney Smith and (other

people there), Ms. Smith made specific comment that getting around FLSA compliance problems

was a “piece of cake” and she would “go with the flow.” Ms. Smith was making good profit on

conducting the audits, and stated that she wanted to continue to do such. This shocked Plaintiff,

as now he saw that everyone was in on it. Plaintiff was not specifically participating, but still felt

his presence in this situation was potentially risky.

       10.     Apparently, by the time of the 2018 annual audit, Ms. Smith began to get

apprehensive. She was being pushed to conduct the interviews for the audit in 15 minutes. As

such, Ms. Smith complained to Mr. Kang that this was not enough time to ensure FLSA

compliance, especially in doing 20-30 interviews a day over 4 days straight. He told her to just

bluff through the questionable sub-processors. That is when Ms. Smith contacted Plaintiff to

inform of her problem and Mr. Kang’s coercion. Plaintiff and Ms. Smith brought this issue to Mr.

Lee, and he intervened telling Mr. Kang no to attempt to coerce Ms. Smith any further.

       11.     In December, 2018, Plaintiff met with Ms. Smith about ongoing issues with certain

sub-processors who were falsifying records to circumvent the FLSA (minimum wage and overtime

requirements). She told Plaintiff that she “doesn’t want to know, doesn’t care and he should take

care of it.” Nobody wanted to fix the problems. As such, in February, 2019, when Plaintiff sat

down with Mr. Lee and Mr. Kang to discuss scheduling the 2019 FLSA audit, Plaintiff raised all

of these ongoing FLSA issues again, of the knowingly used loopholes and the cover-up (fraud)

that was happening with HEB, and his problem in being brought in to participate and validate such

information, as no one would fix or take responsibility. Mr. Lee and Mr. Kang then told Plaintiff

that they would handle the 2019 audit, and Plaintiff should bow out and he should handle other

projects. Essentially, if Plaintiff would not participate, then he would be removed and pushed out,



                                             Page 4 of 8
         Case 4:19-cv-05026 Document 1 Filed on 12/30/19 in TXSD Page 5 of 8



so they could continue the cover-up.

         12.    Thereafter, with Mr. Lee and Mr. Kang fed up with Plaintiff’s complaints and his

refusal to go along with their course of action, Plaintiff was terminated on March 31, 2019. It is

clear that Defendant’s management terminated Plaintiff in retaliation for his complaints about

ongoing FLSA violations, which included his refusal to participate and engage in illegal activity.

This illegal conduct on the part of Tokyo Garden has been verified and supported to Plaintiff

verbally and in writing by numerous operators of Tokyo Garden locations within HEB stores.

                                       VI.
               RETALIATION UNDER THE FAIR LABOR STANDARDS ACT
                               29 U.S.C. §215(a)(3)

         13.    Plaintiff incorporates by reference the allegations contained in paragraphs 1-12, as

though fully stated herein.

         14.    Under 29 U.S.C. §215(a)(3) it is unlawful for an employer to retaliate against an

employee who files a complaint, initiates a proceeding, or assists in the initiation of a proceeding

under the Fair Labor Standards Act, which includes the making of an internal, informal complaint

of a violation of law. See Hagan v. Echostar Satellite, LLC, 529 F.3d 617, 626 (5th Cir. 2008)

(holding that an informal, internal complaint constitutes protected activity under the FLSA because

it better advances the goals of anti-retaliation).

         15.    Defendant retaliated against Plaintiff in violation of 29 U.S.C. §215(a)(3) by

terminating him after he complained about Fair Labor Standards Act violations and refused to

participate in the illegal conduct and activities, after Defendant and its agents ordered Plaintiff to

do so.

         16.    Defendant had no legitimate, non-retaliatory reason to terminate Plaintiff’s

employment, and any excuses provided now are merely pretext for the retaliation that occurred.



                                              Page 5 of 8
       Case 4:19-cv-05026 Document 1 Filed on 12/30/19 in TXSD Page 6 of 8



        17.     Defendant’s actions caused damage to Plaintiff.

                             VII.
 RETALIATION UNDER TEXAS COMMON-LAW CLAIMS UNDER SABINE PILOT

        18.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1-12, as though fully stated herein.

        19.     Under Sabine Pilot Service, Inc. v. Hauck, 687 S.W.2d 733 (Tex. 1985), employees

fired for refusing to perform an illegal act may sue their employers for wrongful discharge. The

Texas Supreme Court created this tort to promote the public policy of preventing an

employee from being forced to choose between keeping his job and facing criminal liability. See

Winters v. Houston Chronicle Publ’g Co., 795 S.W.2d 723, 724 (Tex. 1990); Sabine Pilot, 687

S.W.2d at 735. To prove such a claim, and employee must show (1) that he was required to commit

an illegal act that carries criminal penalties; (2) that he refused to perform the allegedly illegal act;

(3) that he was discharged; and (4) that the sole reason for his discharge was his refusal to commit

an unlawful act. White v. FCI USD, Inc., 319 F.3d 672, 676 (5th Cir. 2003).

        20.     At the time termination, Defendant had demanded of Plaintiff to participate in

knowing violations of the FLSA and to cover-up such information in audits and reporting to HEB.

The FLSA has criminal penalties for engaging in violations of the act, as well as fraudulent

implications in the delivery of the doctored and false information to HEB for use in its compliance

and reporting to the Department of Labor. When Plaintiff refused to engage in such activities in

his final complaints and discussions with Defendant’s management, he was terminated shortly

thereafter.

        21.     Defendant’s actions caused damage to Plaintiff.




                                              Page 6 of 8
      Case 4:19-cv-05026 Document 1 Filed on 12/30/19 in TXSD Page 7 of 8



                                              VIII.
                                            DAMAGES

       22.     Plaintiff sustained the following damages as a result of the actions and/or omissions

of Defendant described hereinabove:

                   a. Back pay from the date of his termination to present;

                   b. Front pay in an amount the Court deems equitable and just to make Plaintiff

                       whole;

                   c. All reasonable and necessary attorneys’ fees incurred by or on behalf of

                       Plaintiff;

                   d. All reasonable and necessary costs incurred in pursuit of this suit;

                   e. Emotional pain;

                   f. Pre- and post-judgment interest;

                   g. Mental anguish in the past;

                   h. Mental anguish in the future; and

                   i. Medical and other benefit expenses incurred due to the loss of benefits.

       23.     Plaintiff hereby seeks monetary relief, including costs, expenses, pre- and post-

judgment interests, and attorney’s fees.

                                                IX.
                                           JURY DEMAND

       24.     Plaintiff demands a jury trial and tenders the appropriate fee with this petition.




                                             Page 7 of 8
       Case 4:19-cv-05026 Document 1 Filed on 12/30/19 in TXSD Page 8 of 8



                                                X.
                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, HYUN CHUL MOON,

respectfully prays that Defendant, TOKYO GARDENS CATERING, LLC, be cited to appear and

answer herein, and that upon a final hearing of the cause, judgment be entered for the Plaintiff

against Defendant for damages in an amount within the jurisdictional limits of the Court, together

with interest as allowed by law, costs of court, and such other and further relief to which the

Plaintiff may be justly entitled at law or in equity.



                                                 Respectfully Submitted,




                                                ___________________________
                                                Alfonso Kennard, Jr.
                                                Texas Bar No. 24036888
                                                Southern District I.D. 713316
                                                2603 Augusta Dr., 14th Floor
                                                Houston, Texas 77057
                                                Main: (713) 742-0900
                                                Fax: (713) 742-0951
                                                alfonso.kennard@kennardlaw.com
                                                ATTORNEY-IN-CHARGE FOR PLAINTIFF




                                             Page 8 of 8
